Day J.
i. judicial demption': mentíieíi-11^ deem.1 ore I. The plaintiff, as the holder of a general judgment recovered against Graham after the mechanic’s lien in question was filed upon the premises in controversy, brings this action, more than nine years after the execution of a sheriff’s deed, to redeem the premises from the judgment and sale, and require the purchaser, and those holding under him, to account for the rents. In State of Iowa v. Eads, 15 Iowa, 114, it was held that the holder of a mortgage, junior to the mechanic’s lien, could not redeem after the execution of a sheriff’s deed under a procedure for the enforcement of the mechanic’s lien. The decision was based upon the ground that the enforcement of a mechanic’s lien is a proceeding at law, where no equity of redemption exists. The facts under which this case was determined arose prior to the Eevision of 1860. Section 4183 of the Eevision, -under which the mechanic’s lien in controversy in this case was enforced, provides : “ The action for mechanic’s lien shall be prosecuted by ordinary proceedings, and therewith shall be no other cause of action joined.” The plaintiff' bases his claim for relief upon Section 1858 of the Eevision, which is as follows: “ In all suits under this act, the parties to the controversy shall, and all other persons interested in the matter in controversy, and in the property charged with the lien, may, be made parties, but such as are not made parties shall Mot be bound by any such proceedings.” The section refers to all classes of persons interested in the matter in controversy and in the property charged, and provides that they shall not be bound by the proceedings unless made parties. The section does no more than anounce a principle of the common law that a party shall not be bound by-a judicial proceeding to which he is not a party. If he has any rights, they are not affected by the adjudication. The section does not, however, attempt to confer any rights not before possessed. The holder of a simple judgment lien never had an equitable right to redeem from a senior lien holder, after the execution of a sheriff’s *702deed made pursuant to a sale thereunder. It is quite clear to us that section 1858 does not confer such right. The appellant cites and relies upon Evans v. Tripp, 35 Iowa, 371, and Jones v. Hartsock, 42 Iowa, 147. In the former case the party seeking relief was the holder of a junior judgment, and the right to redeem was not involved. In the latter case the party seeking relief held a prior mechanic’s lien, which was a specific lien upon the property in controversy. Both cases are in principle distinguishable from the present. The court did not err in sustaining the demurrer.
Affirmed.